Citation Nr: 0302383	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment or special adaptive equipment only.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran had over 20 years and 2 months of active duty 
terminating with his retirement in April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  This matter was remanded by the Board in April 2000 
for additional evidentiary development.  The case returned to 
the Board in January 2003, and is ready for appellate review. 


FINDINGS OF FACT

1.  Service connection is in effect for status post right 
pneumonectomy for adenocarcinoma of the right lung, rated 100 
percent disabling; postoperative residuals of cervical spine 
disc disease with right hand numbness, rated 60 percent 
disabling; meniscectomy of the left knee, rated 20 percent 
disabling; chronic low back strain, rated 20 percent 
disabling; and residuals of a right hand injury, pes planus, 
bilateral hearing loss, and prostate cancer, each evaluated 
as noncompensable.  

2.  The veteran's service-connected disabilities does not 
result the loss or permanent loss of use of one or both feet, 
the loss or permanent loss of use of one or both hands, 
permanent impairment of vision of both eyes to the required 
degree, or ankylosis of one or both knees or one or both 
hips.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility 
for assistance in acquiring an automobile or other conveyance 
with special adaptive equipment or special adaptive equipment 
only have not been met.  38 U.S.C.A. §§ 3901, 3902, (West 
1991); 38 C.F.R. §§ 3.350, 3.808 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

First, with respect to the VA's duty to notify the veteran of 
information and evidence needed to substantiate and complete 
an application to reopen a claim for service connection.  
This information has been effectively conveyed to the veteran 
by the statement of the case, numerous supplemental 
statements of the case, two Board remands, and finally, and 
explicitly by May and August 2002 letters from the Board to 
the veteran.  

Secondly, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the veteran has identified medical records that he 
deemed pertinent to his claim, and the VA has obtained all 
such records and VA examinations have been performed.  The 
Board concludes that the requirements of the VCAA have been 
satisfied and, therefore, a decision on the merits at this 
time does not violate the VCAA or prejudice the veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

A certification of eligibility of financial assistance in the 
purchase of an automobile or other conveyance is provided in 
cases where the veteran is entitled to compensation for a 
service-connected disability which results in either (1) loss 
or permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; (3) the permanent 
impairment of vision of both eyes with the following status: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity or more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye; or (4) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 
3.808.

The law and regulations provide for the grant of automobile 
and adaptive equipment for veterans under certain 
circumstances. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808. In 38 
U.S.C.A. § 3901(1)(A), an eligible person is defined as one 
who is entitled to compensation under Chapter 11 for 
pertinent disabilities if the disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval or air service. 38 C.F.R. § 3.808(a)- 
(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Service connection is in effect for the following: status 
post pneumonectomy, adenocarcinoma of the right lung, 
currently evaluated as 100 percent disabling; postoperative 
residuals, herniated discs of the cervical spine with right 
hand numbness, currently evaluated as 60 percent disabling; 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling; chronic low back strain, currently 
evaluated as 20 percent disabling; fracture of the right 
hand, pes planus, bilateral hearing loss, and prostate 
cancer, each evaluated as noncompensable.

The veteran filed a claim for financial assistance in the 
purchase of an automobile or adaptive equipment in November 
1998.  

The pertinent medical evidence consists of medical records 
from an army hospital and VA outpatient treatment records 
through 2002.  There is nothing in these records to suggest 
that the veteran has loss of vision.  There have been a 
number of evaluations for the purpose of assessing his 
medical state.  A medical doctor from an army medical center 
reported in June 1998 that the veteran required a motorized 
wheelchair, but did not mention loss of use of any 
extremities or other orthopedic disability.  As such his 
statement offers no insight on the veteran's eligibility for 
automobile or adaptive equipment under the above criteria.  

In a March 1999 examination for the VA, the examiner said the 
veteran had limited use of both legs and feet due to previous 
injury and shortness of breath and had right hand numbness.  

In October 1999 a military physician reported that the 
veteran had degenerative changes in his right foot which 
could limit a persons ambulatory status.  He added that this 
problem with the veteran's other medical conditions required 
complete reliance on a wheelchair.

During a November 1999 hearing before the undersigned member 
of the Board sitting at the RO in Atlanta, Georgia, that 
veteran testified that he had lost propulsion of his legs and 
the ability to grasp with his right hand, and that had to use 
a wheelchair.  

Pursuant to the April 2000 Board remand the veteran was 
examined to determine his eligibility for financial 
assistance in the purchase of an automobile or adaptive 
equipment in October 2002.  The examiner reviewed the 
veteran's claims file.  There was previous documentation of 
cervical surgery, upper extremity radiculopathy, lumbar 
herniated disc, and a chronic right mid-foot problem.  The 
examiner indicated that due to the left pneumonectomy due to 
lung cancer, the veteran did not have enough pulmonary 
reserve to ambulate with just a crutch or walker.  He has 
been confined to a wheelchair.  At home he is able to use 
crutches for five or six feet and due to a combination of no 
pulmonary reserve and intense left knee and right foot pain 
he had to go back to the wheelchair.

He complained of chronic neck and right arm pain and numbness 
in his right arm.  He felt weakness in the right upper 
extremity.  He said it was very difficult for him to grip 
objects with his right hand.  He had trouble with doors and 
jars.  He had difficulty gapping a crutch.  He had minimal 
symptoms on the left side.  He reported chronic low back pain 
for the prior several years and he had been told he had 
degenerative discs of the lumbar spine.  The pain seemed to 
radiate down the right lower extremity greater that the left 
lower extremity.  The examiner indicated that on examination 
it appeared the left knee had feelings of fatigue, weakness, 
giving away, locking, and catching.  He tried to stand out of 
his wheelchair but he had so much pain in his left knee his 
left knee will buckle and he will fall back into the 
wheelchair. This left knee pain coupled with poor pulmonary 
reserve made walking extremely difficult with a walker.  The 
pain in the left knee was 10/10 when he tried to get up.  The 
left knee pain was a significant functional limiter for him 
as well as weakness in the right hand.  He complained of 
chronic and constant right midfoot pain that could be 8/10.  
It hurt at rest but really hurt when he tried to stand up.  
He had intense pain localizing into the midfoot.

The strength of the upper extremities was deltoids, 5/5 
bilaterally.  Biceps 3/5 on the right and 4/5 on the left.  
Triceps were 3/5 on the right and 4/5 on the left.  3/5 right 
wrist extensors, flexors, and interossea when compared to 4/5 
strength in the left upper extremity.  He had negative finger 
escape sign and no signs of upper motor neuron symptoms.  His 
right "lower" extremity has some atrophy when compared to 
the left upper extremity.  

Muscle strength of the lower extremities on the right was 3/5 
quadriceps, hamstrings, tibialis anterior, EHL, and gastrocs 
as opposed to 4/5 on the left.  His right knee was stable to 
varus and valgus testing and no pain in range of motion from 
o to 120 degrees.  His ACL and PCL were intact and there was 
a negative McMurray.

His right ankle could dorsiflex to 5 degrees past neutral and 
plantar flex to 20 degrees.  Metatarsal squeeze elicited 
increased pain.  Any type of adduction or abduction stress on 
this joint was extremely painful.  There was increased dorsal 
swelling of these joints and decreased L4-S1 sensation on the 
right.  He had pes planus bilaterally which appeared to be 
flexible.  His left knee had 90 to 130 degrees range of 
motion and increasing patellofemoral pain.  He had two plus 
effusion.  He had pain on palpation to the lateral and medial 
joint line.  His knee was stable a 0 and 30 degrees and to 
varus and valgus testing.  His reflexes were two plus in the 
lower extremities l.  He had a downgoing Babinski and no 
clonus.

The definitive diagnoses were cervical radiculopathy with 
significant cervical degenerative joint disease with a 
history of multilevel cervical fusion; lumbar degenerative 
joint disease with significant lumbar radiculopathy on the 
right side; significant left knee degenerative joint disease, 
and arthritis of the right foot/mid-foot.  The examiner 
commented that the combination of his right lower extremity 
radiculopathy with his significant degenerative joint disease 
of the left knee and right foot coupled with his 
pneumonectomy and poor pulmonary reserve have significantly 
limited the function of the veteran which has made him to be 
wheelchair bound.

Analysis

While the veteran is qualified to report his symptoms, he is 
not competent, in the absence of evidence demonstrating that 
he has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

There is no doubt of the severe disability of this veteran.  
However, in determining his eligibility for financial 
assistance in the purchase of an automobile and/or adaptive 
equipment, the Board cannot consider any non-service-
connected disability.  The examination does not show loss of 
use of loss of use of one or both feet or one or both hands 
due to a service-connected disability.  The recent 
examination showed that the veteran does not have ankylosis 
of his service-connected left knee.  The examiner pointed out 
that the veteran had weakness of the right upper extremity 
with some atrophy of the right upper extremity muscles.  
However, the strength of the muscles of the upper extremities 
was no worse than 3/5 with the right wrist extensors, 
flexors, and interossea muscles of the right hand ranging 
from 3/5 to 4/5.  This weakness does no equate to loss of 
use. 

Although significant pain was reported in the right midfoot, 
the strength of the lower extremities was on the right was  
3/5 quadriceps, hamstrings, tibialis anterior, EHL, and 
gastrocs.  Although he had a downgoing Babinski, his reflexes 
were two plus in the lower extremities and there was no 
clonus.  Also he did have some range of motion in the right 
foot with dorsiflexion to 5 degrees past neutral and plantar 
flexion to 20 degrees.

The veteran's service-connected disabilities do not result in 
any loss of vision.  There is no competent medical evidence 
indicating that the veteran's service-connected post right 
pneumonectomy for adenocarcinoma of the right lung, low back 
strain, left knee disability, disc disease of the cervical 
spine with hand numbness, pes planus, residuals of a right 
hand injury, bilateral hearing loss, and prostate cancer 
result in the loss or permanent loss of use of one or both 
feet or one or both hand and there is no competent medical 
evidence indicating that the veteran has ankylosis of one or 
both knees or one or both hips related to a service-connected 
disorder.  

Rather, the competent medical evidence indicates that the 
veteran continues to have some use of his right hand and foot 
and that there is no ankylosis of the knees or hips.  
Therefore, The Board concludes that the preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to a certificate of eligibility for assistance in 
acquiring an automobile or other conveyance with special 
adaptive equipment or special adaptive equipment only is 
denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

